STEINFELD, Justice.
Appellees Omar “Buck” Bradley and Charles Brown, Jr., were elected and qualified constables. Each one equipped with an oscillating blue light the automobile which he owned individually and which he used in the performance of his official duties. They were charged with, and tried for violating KRS 189.950(2), but were found not guilty. From that judgment the Commonwealth petitions for a certification of the law pursuant to KRS 21.140(3).
KRS 189.920(2) reads as follows:
“All state, county, or municipal police vehicles and all sheriffs vehicles used as emergency vehicles shall be equipped with one or more flashing, rotating, or oscillating blue lights, visible under normal atmospheric conditions from a distance of 500 feet to the front of such vehicle, and a siren, whistle, or bell, capable of emitting a sound audible under normal conditions from a distance of not less than 500 feet. This equipment shall be in addition to any other equipment required by the motor vehicle laws.”
KRS 189.950(2) in pertinent part provides :
“No motor vehicle, except those designated under KRS 189.910 to 189.950 as emergency vehicles, shall be equipped with, nor shall any person use upon a vehicle any red or blue flashing, revolv*645ing, or oscillating light or place a red light on the front thereof.”
KRS 189.910(1) states:
“Definitions for KRS 189.920 to 189.-950. — As used in KRS 189.920 to 189.950, ‘emergency vehicle’ means any vehicle used for emergency purposes by a fire department; any vehicle used for emergency purposes by the state police, a public police department, or sheriff’s office; any vehicle used for emergency purposes by a rescue squad; any publicly owned vehicle used for emergency pu* poses by a civil defense agency; ambulances ; any vehicle commandeered by a police officer; or any motor vehicle used by a volunteer fireman while responding to an emergency.”
The office of constable is created by Section 99 of the Constitution and constables are made peace officers by KRS 61.310, but there is no reference to a constable’s vehicle or to the duties of a constable in KRS 189.920 to 189.950. Therefore, the vehicles which appellees used were not “emergency vehicles” as defined in KRS 189.910(1). It is our opinion that constables may not use blue flashing, blue revolving, or blue oscillating lights as a part of their motor vehicle equipment.
The law is so certified.
OSBORNE, C. J., and MILLIKEN and STEPHENSON, JJ., concur.
JONES, PALMORE and REED, JJ., dissent.